                                            Case 3:19-cv-05445-SI Document 50 Filed 11/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK J. SIMS,                                    Case No. 19-cv-05445-SI
                                   8                    Plaintiff,
                                                                                             ORDER SETTING NEW DEADLINES,
                                   9              v.                                         DENYING REQUEST FOR COUNSEL,
                                                                                             AND DISMISSING DEFENDANT
                                  10     RALPH DIAZ, et al.,                                 GAONA
                                  11                    Defendants.                          Re: Dkt. Nos. 47, 49
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has requested a 60-day extension of the deadline to file his opposition to defendants’
                                  14   motion for summary judgment. Upon due consideration, the request is GRANTED. Docket No.
                                  15   47. The court now sets the following new briefing schedule on defendants’ motion for summary
                                  16   judgment: Plaintiff must file and serve his opposition no later than February 26, 2021. Defendants
                                  17   must file and serve their reply, if any, no later than March 19, 2021. No further extensions of these
                                  18   deadlines should be expected.
                                  19          Plaintiff’s request for an extension of the deadline indicates that one reason he needs
                                  20   additional time to prepare his opposition is the very limited law library access in prison. One way
                                  21   to address at least part of the problem is to provide him with the legal authorities cited by defendants
                                  22   so that he need not use his limited law library access to obtain and read those cases. No later than
                                  23   November 25, 2021, defendants must send to plaintiff a copy of each case, statute, and rule cited in
                                  24   their memorandum of points and authorities in support of the motion for summary judgment.
                                  25          Plaintiff has filed a third request that counsel be appointed to represent him in this action.
                                  26   Docket No. 49. A district court has the discretion under 28 U.S.C. § 1915(e)(1) to designate counsel
                                  27   to represent an indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789
                                  28   F.2d 1328, 1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on
                                            Case 3:19-cv-05445-SI Document 50 Filed 11/10/20 Page 2 of 2




                                   1   the merits and the ability of the plaintiff to articulate his claims pro se in light of the complexity of

                                   2   the legal issues involved. See id. Neither of these factors is dispositive and both must be viewed

                                   3   together before deciding on a request for counsel under § 1915(e)(1).                Here, exceptional

                                   4   circumstances requiring the appointment of counsel are not present. There does not appear to be a

                                   5   likelihood of success on the merits; plaintiff was able to adequately articulate his claims pro se; and

                                   6   plaintiff’s claims do not appear to be particularly complex. The court also notes that plaintiff already

                                   7   has propounded discovery requests, moved to compel discovery responses, moved for

                                   8   reconsideration of an order, and moved to compel an answer to his amended complaint – all of

                                   9   which suggest he is able to litigate effectively on his own behalf. The third request for appointment

                                  10   of counsel therefore is DENIED. Docket No. 49.

                                  11          Finally, unserved defendant Gaona will be dismissed. In a May 6, 2020 order, the court

                                  12   explained that the Marshal was unable to serve process on defendants Golden and Gaona, and
Northern District of California
 United States District Court




                                  13   ordered plaintiff to provide information needed for service of process. The court warned plaintiff

                                  14   that each of these defendants would be dismissed “if plaintiff does not provide an address for service

                                  15   by the deadline or if the defendant cannot be served with the information plaintiff does provide.”

                                  16   Docket No. 33. Plaintiff provided an address at which to attempt to serve defendant Gaona but did

                                  17   not provide any information to enable service of process on defendant Golden. The court dismissed

                                  18   Golden and ordered the Marshal to attempt service on Gaona at the address provided by plaintiff.

                                  19   Docket No. 36. The Marshal returned the summons unexecuted on August 21, 2020, reporting that

                                  20   he was unable to locate Gaona at the address provided. See Docket No. 45. Because Gaona could

                                  21   not be served with process with the information provided by plaintiff, defendant Gaona is dismissed

                                  22   from this action without prejudice to plaintiff filing a new action against Gaona if he ever locates

                                  23   that defendant. See Fed. R. Civ. P. 4(m).

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 10, 2020

                                  26                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
                                                                                          2
